Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2006

Riley v. Carroll
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2667




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Riley v. Carroll" (2006). 2006 Decisions. Paper 330.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/330


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
APS-349                                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      NO. 06-2667
                                   ________________

                                     JAMES RILEY

                                            v.

                   THOMAS CARROLL, DAVID PIERCE,
          ANTHONY RENDINA, CAPTAIN McCREA, JAMES WATKINS,
           MICHAEL TRADER, TODD DRACE, and JOHN DOES, of the
                      Institutional Base Classification
                 ____________________________________

                    On Appeal From the United States District Court
                              For the District of Delaware
                               (D.C. Civ. No. 05-00878)
                     District Judge: Honorable Gregory M. Sleet
                     ____________________________________

           Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                  September 28, 2006

           BEFORE: SLOVITER, McKEE and FISHER, CIRCUIT JUDGES

                               (Filed October 12, 2006)
                              _______________________

                                     OPINION
                              _______________________

PER CURIAM

      Appellant, James Riley, proceeding pro se, appeals the District Court’s order

dismissing his civil rights complaint without prejudice pursuant to 28 U.S.C. §1915(e)(2)
and the District Court’s denial of his motion for reconsideration of that order. For the

reasons that follow, we will dismiss this appeal pursuant to 28 U.S.C. §1915(e)(2)(B).

       Riley alleges that on June 17, 2005, he was moved to disciplinary segregation

based on the false reports of Trader, Drace, Watkins, and McCrea. Riley alleges that he

later was transferred to administrative segregation due to a pending internal affairs

investigation, and that he has been housed since then in administrative segregation

without the benefit of a disciplinary hearing and due process.1 Riley asserts that

administrative segregation and disciplinary segregation are essentially identical in

location and privileges, and that recently the time period for review of inmates housed in

administrative segregation was increased from a 90 day review period to a 365 day review

period. He claims this change violates his due process rights.

       The District Court dismissed Riley’s complaint as legally and factually frivolous

pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b)(1). Riley appealed. He

also filed a motion for reconsideration, which was denied by the District Court. Riley

filed an amended notice of appeal challenging that order.

       We have jurisdiction over this appeal pursuant to 28 U.S.C. § 1291. Because Riley

has been granted in forma pauperis status pursuant to 28 U.S.C. § 1915, we review this


       1
        The record indicates that Riley did receive notice of the charges against him and a
hearing before a disciplinary officer. The record indicates that Riley was present and
sanctions were imposed at the hearing on June 29, 2005. (Appellant’s motion for
reconsideration at Exhibits A-D). Accordingly, any allegations of false reports could
have been presented before the disciplinary hearing officer.

                                             2
appeal for possible dismissal pursuant to 28 U.S.C. § 1915(e)(2)(B). An appeal may be

dismissed if it has no arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319,

325 (1989).

       To succeed on a due process claim, Riley must first demonstrate that he was

deprived of a liberty interest. Fraise v. Terhune, 283 F.3d 506, 522 (3d Cir. 2002).

Liberty interests may arise from the Due Process Clause or from a state-created liberty

interest. Id. The Due Process Clause does not subject an inmate’s treatment by prison

authorities to judicial oversight as long as the degree of confinement or conditions to

which the inmate is subjected are within the sentence imposed and do not otherwise

violate the Constitution. Id. (citing Hewitt v. Helms, 459 U.S. 460, 468 (1983)). Because

administrative segregation is the sort of confinement that Riley should reasonably

anticipate receiving at some point in his incarceration, his transfer to less amenable and

more restrictive quarters does not implicate a liberty interest protected by the Due Process

Clause. Torres v. Fauver, 292 F.3d 141, 150 (3d Cir. 2002).

       Under certain circumstances, states may create liberty interests that are protected

by the Due Process Clause. Sandin v. Conner, 515 U.S. 472, 484 (1995). “But these

interests will be generally limited to freedom from restraint which, while not exceeding

the sentence in such an unexpected manner as to give rise to protection by the Due

Process Clause of its own force, nonetheless imposes atypical and significant hardship on




                                             3
the inmate in relation to the ordinary incidents of prison life.” Id. Generally, placement

in administrative segregation will not create a liberty interest. Torres, 292 F.3d at 150.

       Neither Delaware law nor the Delaware Department of Corrections regulations

create a liberty interest in a prisoner’s classification within an institution. See Carrigan v.

State of Delaware, 957 F. Supp. 1376, 1385 (D.Del. 1997) (“[T]he State of Delaware has

created no constitutionally protected interest in a prisoner’s classification.”); Blizzard v.

Watson, 892 F. Supp. 587, 597 (D.Del. 1995) (“[P]rison officials may reclassify or

transfer a prisoner from the general population to the ASDA [Administrative Segregation

and Detention Area] for any reason or no reason at all.”); 11 Del.C. §6529(e); 11 Del.C.

§ 6535. Furthermore, in Griffin v. Vaughn, 112 F.3d 703, 708 (3d Cir. 1997), we held

that administrative custody for periods as long as fifteen months is not an atypical and

significant hardship. Riley was transferred to administrative segregation in June 2005.

At the time that he filed his complaint, Riley had been in administrative segregation for

approximately six months; accordingly, Riley’s placement in administrative segregation is

not an atypical or a significant hardship that would deprive him of a liberty interest.2

Griffin, 112 F.3d at 708.




       2
        Riley filed his notice of appeal in April 2006, ten months after his transfer to
administrative segregation. Accordingly, even if we were to include in our consideration
the time period Riley spent in administrative custody prior to the filing of his notice of
appeal, it would still be insufficient to demonstrate the deprivation of a liberty interest.

                                               4
       Riley also asserts that the policy of reviewing an inmate’s status in administrative

segregation once every 365 days violates his due process rights. Because we have held

that administrative custody for fifteen months is not an atypical and significant hardship

and because a periodic status review once every 365 days falls within that parameter, we

are not persuaded that the policy of reviewing an inmate’s status once a year constitutes a

deprivation of a liberty interest. See Griffin, 112 F.3d at 708. Moreover, Riley received a

status review on September 27, 2005, three months after he was placed in administrative

segregation. Appellant’s Complaint at Exhibit G-5.

       Based on the foregoing reasons, we conclude that Riley’s appeal has no arguable

basis in law. Accordingly, it will be dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B).

Riley’s motion for counsel and motion to expand the record are denied.




                                             5